DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 7-12, 14-17, 19, 22, 45, 48 and 68 filed on 03/20/2020 are pending and under consideration.

Priority
The examiner notes the present application claims priority to provisional 62/561,806 filed on 09/22/2017.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group i, claims 1-4, 7-12, 14-17 and 19, drawn to a method of labeling RNA molecules within cells.
Group ii, claim 22, drawn to a method of labeling nucleic acids within a cell.
Group iii, claim 45, drawn to a kit.
Group iv, claim 48, drawn to a method of labeling RNA molecules within nuclei.
Group v, claim 68, drawn to a method of labeling nucleic acids within a nucleus.

Groups i – v lack unity of invention because even though the inventions of these groups require the technical features of:
Group i and ii
A plurality of cells;
Reverse transcribing RNA molecules with reverse transcription primers;
Dividing into aliquots;
Providing nucleic acid tags;
Combining aliquots;
Lysing cells to release cDNA within cells to form a lysate; and
Adding a protease inhibitor and a binding agent to the lysate such that the cDNA molecules bind the binding agent.
Group i and iii and Group iii and iv
Reverse transcription primers;
Nucleic acid tags;
A final nucleic acid tag; and
A capture agent.
Group i and iv
Fixing and permeabilizing at below about 8 degrees Celsius;
Reverse transcribing RNA molecules, wherein reverse transcribing the RNA molecules comprises coupling primers to the RNA molecules, wherein the primers comprise at least one of a poly(T) sequence or a random sequence;
Aliquoting samples;
Providing primary nucleic acid tags to the at least two primary aliquots, wherein the primary nucleic acid tags provided to the first primary aliquot are different from the primary nucleic acid tags provided to the second primary aliquot;
Coupling the cDNA molecules within each of the at least two primary aliquots with the provided primary nucleic acid tags;
Combining the at least two primary aliquots;
Dividing the combines primary aliquots into at least two secondary aliquots, the at least two secondary aliquots comprising a first secondary aliquot and a second secondary aliquot;
Coupling the cDNA molecules within each of the at least two secondary aliquots with the provided secondary nucleic acid tags;
Repeating steps (f), (g), (h), and (i) with subsequent aliquots, wherein the final nucleic acid tags comprise a capture agent;
Combining final aliquots;
cDNA molecules as a result from reverse transcribing using reverse transcription primers; and
lysing to release cDNA to form a lysate.
Group i and v and Group ii and iv
Reverse transcribing RNA molecules using reverse transcription primer;
Dividing into aliquots;
Providing nucleic acid tags;
Combining aliquots;
Lysing to release cDNA to form a lysate; and
Adding a protease inhibitor and a binding agent to the lysate such that the cDNA molecules bind the binding agent.
Group ii and iii and Group iii and v
A first reverse transcription primer comprising a 5’ overhang sequence, wherein the first reverse transcription primer is configured to reverse transcribe RNA having a poly(A) tail;
A second reverse transcription primer comprising a 5’ overhang sequence and at least one of a random hexamer, a random septamer, a random octomer, a random nonamer, and a random decamer; and
Nucleic acid tag comprising: a first strand comprising a 3’ hybridization sequence extended from a 3’ end of a labeling sequence and a 5’ hybridization sequence extending from a 5’ end of the labeling sequence; and a second strand comprising an overhang sequence, the overhang sequence comprising a first portion complementary to at least one of the 5’ hybridization sequence and the 5’ overhang sequence and a second portion complementary to the 3’ hybridization sequence.
Group ii and v
Generate cDNA molecules by reverse transcribing RNA using at least one of a first and second reverse transcription primer;
Dividing into aliquots;
Providing a plurality of nucleic acid tags to each of the n aliquots, each nucleic acid tag comprising: a first strand comprising a 3' hybridization sequence extending from a 3' end of a labeling sequence and a 5' hybridization sequence extending from a 5' end of the labeling sequence, and a second strand comprising an overhang sequence, the overhang sequence comprising (i) a first portion complementary to at least one of the 5' hybridization sequence and the 5' overhang sequence, and (ii) a second portion complementary to the 3' hybridization sequence, wherein each labeling sequence of the plurality of nucleic acid tags provided into a given aliquot is the same, and wherein a different labeling sequence is provided into each of the n aliquots;
Binding at least one of the cDNA molecules in each of the n aliquots to the nucleic acid tags;
Combining the n aliquots;
Repeating steps (b), (c), (d), and (e) with the combined aliquot;
Combining final aliquots;
Lysing to release cDNA to form lysate; and
Adding protease inhibitor and binding agent to lysate such that the cDNA molecules bind the binding agent.
Group iv and v
A plurality of nuclei;
Reverse transcribing RNA molecules using reverse transcription primer;
Dividing plurality of nuclei into aliquots;
Providing nucleic acid tags to aliquots;
Combining aliquots;
Lysing to release cDNA to form lysate; and
Adding a protease inhibitor and a binding agent to the lysate such that the cDNA molecules bind the binding agent.
These technical features are not special technical features as they do not contribute over the prior art in view of Seelig (US 20160138086 A1; cited in the 11/16/2020 IDS) in further view of Carreno (US 20060034826 A1):
	Seelig teaches a method of labeling nucleic acids molecules (see Abs).
	Seelig teaches: generating complementary DNAs (cDNAs) within a plurality of cells comprising the first cell by reverse transcribing RNAs using a reverse transcription primer comprising a 5′ overhang sequence; dividing the plurality of cells into a number (n) of aliquots; providing a plurality of nucleic acid tags to each of the n aliquots, wherein each labeling sequence of the plurality of nucleic acid tags provided into a given aliquot is the same, and wherein a different labeling sequence is provided into each of the n aliquots; binding at least one of the cDNAs in each of the n aliquots to the nucleic acid tags; combining the n aliquots; and (f) repeating steps (b), (c), (d), and (e) with the combined aliquot. (see para [0029])
	Seelig teaches: In certain embodiments, each nucleic acid tag may comprise a first strand including a 3′ hybridization sequence extending from a 3′ end of a labeling sequence and a 5′ hybridization sequence extending from a 5′ end of the labeling sequence. Each nucleic acid tag may also comprise a second strand including an overhang sequence. The overhang sequence may include (i) a first portion complementary to at least one of the 5′ hybridization sequence and the 5′ overhang sequence and (ii) a second portion complementary to the 3′ hybridization sequence. In some embodiments, the nucleic acid tag (e.g., the final nucleic acid tag) may comprise a capture agent such as, but not limited to, a 5′ biotin. A cDNA labeled 
Seelig teaches fixing (see para [0035]) and permeabilized (see para [0036]) at below about 8 degrees Celsius.
	Seelig teaches lysing to release cDNA to form lysates (see para [0040]).
	Seelig teaches: In some embodiments, the reverse transcription primer may be configured to reverse transcribe all, or substantially all, RNA in a cell (e.g., a random hexamer with a 5′ overhang). In some other embodiments, the reverse transcription primer may be configured to reverse transcribe RNA having a poly(A) tail (e.g., a poly(dT) primer, such as a dT(15) primer, with a 5′ overhang). (see Fig. 2 and para [0043] and [0044]).
	Seelig teaches: dividing the plurality of cells into at least two primary aliquots, wherein the at least two primary aliquots comprise at least a first primary aliquot and a second primary aliquot; providing primary nucleic acid tags to the at least two primary aliquots, wherein the primary nucleic acid tags provided to the first primary aliquot are different from the primary nucleic acid tags provided to the second primary aliquot; combining the at least two primary aliquots; dividing the combined primary aliquots into at least two secondary aliquots, the at least two secondary aliquots comprising at least a first secondary aliquot and a second secondary aliquot; providing secondary nucleic acid tags to the at least two secondary aliquot, wherein the secondary nucleic acid tags provided to the first secondary aliquot are different from the secondary nucleic acid tags provided to the second secondary aliquot; and binding the molecules within each of the at least two secondary aliquots with the provided secondary nucleic acid tags. In certain embodiments, the method may further comprise step (i), i.e., repeating steps (e), (f), (g) and (h) with subsequent aliquots. (see para [0046] and [0047])

Seelig teaches a plurality of nuclei (see para [0029]). Here, a cell contains a nucleus and the reference teaches a plurality of cells and therefore encompasses a plurality of nuclei; and
Seelig teaches lysing a plurality of nuclei as a subsequent step in lysing a plurality of cells (see para [0040]).
Seelig falls silent to teach adding a protease inhibitor. Note, while Seelig does not teach a protease inhibitor, it would have been obvious to one of ordinary skill in the art to include a protease inhibitor to inactivate enzyme activity and/or prevent degradation.
Carreno teaches isolation of cDNA molecules post-reverse transcription of RNA (see Example 1); and
Carreno teaches using protease inhibitor PMSF (i.e., such as the inhibitor listed in para [0079] of the instant specification) to inactivate enzymatic activity (see Example 1 para [0330]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filling the present application to modify the method of Seelig to include the protease inhibitor used in the method taught by Carreno as an artisan would readily appreciate the ability to prevent further degradation of enzymatic activity, as discussed above, to achieve a higher percent yield of product.
	
	A telephone call was made to Mr. Andrew Laughlin on 1/25/2022 to request an oral election to the above restriction requirement, but did not result in an election being made. A follow-up was made by Mr. Laughlin via email (see attachment in the file wrapper) with an election to group I, i.e., claims 1-4, 7-12, 14-17 and 19, without traverse.

	Applicant is advised that the reply to this requirement to be complete must include (i) an
election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143)
The election of an invention
may be made with or without traverse. To reserve a right to petition, the election must be made with
traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction
requirement, the election shall be treated as an election without traverse. Traversal must be presented
at the time of election in order to be considered timely. Failure to timely traverse the requirement will
result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant
must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).

Required response - Applicant must provide such statement.
Specific deficiency #2 – Nucleotide and/or amino acid sequences appearing in the specification (Table 23) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency #3 - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Specific deficiency #4 - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequences listed in Table 23 represent a total of 16 sequences, however, the 03/24/2020 CRF and Sequence Listing contains only 15 sequences. Additionally, those sequences in Table 23 do not properly reflect the sequences listed in the 03/24/2020 CRF or the Sequence Listing.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Drawings
Figures 1-17, 19, 20, 21, 23 and 24 are objected to as being pixelated and not sufficient for publication purposes. Figure 18 of the present application or preferably any one of the figures shown in US 10,900,065 B2 can be used as a comparison for clarity. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in 

Specification
The disclosure is objected to because Table 21 on page 42 expresses a different format to other tables (e.g., Table 1-20, 22 and 23). The applicant is encouraged to present tables in a consistent format.
The use of terms (e.g., FALCON, NEW ENGLAND BIOLABS, DYNABEADS MYONE, EPPENDORF, etc.) that are a trade name or a mark used in commerce has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. The examiner would appreciate if the applicant verifies the examiner’s conclusion that proper symbols designating trademarks have been used.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because, subsequent to step (o) but prior to step (p), the location of the term “and”. The applicant is encouraged to transfer the term to either the end of line 4 in claim 7 (i.e., the end of step (o) after the semicolon) or on a new line between steps (o) and (p).
Claim 14 is objected to because the preamble contains a semicolon after the term “barcode”. The applicant is encouraged to replace the semicolon with a comma for better readability. 
Appropriate correction is required.

Claim Interpretation
	Claims 1, 4, 7 and 9 recite parentheticals, e.g., “phenylmethanesulfonyl fluoride (PMSF)” recited in claim 4. The term in the parentheses will be interpreted as abbreviations of the prior term(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites “the ratio of SPRI bead solution to lysate” and lacks antecedent basis. It is unclear whether “the ratio of SPRI bead solution to lysate” is referring to “the ratio of SPRI bead solution to amplified cDNA molecule solution” recited in claim 7 or to a new embodiment.
Note, claim 9 is also rendered as being indefinite due to dependency to claim 8.
Regarding claim 14, step (q) recites “the primers”. It is unclear to which primers (i.e., “specific primers” of claim 14 step (q) or “primers” of claim 1 step (b)) the term is referencing.
Regarding claim 14, step (q) recites “specific primers…, wherein the primers comprise a second specific barcode and at least one of a poly(T) sequence or a random sequence…”. However, it is unclear how said primers are considered “specific” if it comprises at least one of a poly(T) sequence or a random sequence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seelig (US 20160138086 A1; cited in the 11/16/2020 IDS) in view of Carreno (US 20060034826 A1).
	Regarding claims 1 and 4,  Seelig teaches the following method:
fixing and permeabilizing the plurality of cells prior to step (a) (see claims 1, 6, and 24 and para [0035] and [0036]) as required by step (a) of present claim 1;
reverse transcribing RNA molecules within a plurality of cells to generate complementary DNA (cDNA) using primers comprising at least one of a poly(T) or random sequence (see Fig. 2 panel B and para [0044]; claim 24) as required by step (b) of present claim 1;
dividing the plurality of cells comprising cDNA molecules into at least two primary aliquots, the at least two primary aliquots comprising a first primary aliquot and a second primary aliquot (see claim 1, step (b)) as required by step (c) of present claim 1;
providing primary nucleic acid tags to the at least two primary aliquots, wherein the primary nucleic acid tags provided to the first primary aliquot are different from the primary nucleic acid tags provided to the second primary aliquot (see claim 1, step (c); claim 24, step (c) and para [0046]) as required by step (d) of present claim 1; 

combining the at least two primary aliquots (see claim 1 step (e) and para [0046]) as required by step (f) of present claim 1;
dividing the combined primary aliquots into at least two secondary aliquots, the at least two secondary aliquots comprising a first secondary aliquot and a second secondary aliquot (see claim 1, step (f) and para [0046]) as required by step (g) of present claim 1;
providing secondary nucleic acid tags to the at least two secondary aliquots, wherein the secondary nucleic acid tags provided to the first secondary aliquot are different from the secondary nucleic acid tags provided to the second secondary aliquot (see claim 1, step (g) and para [0046]) as required by step (h) of present claim 1;
coupling the cDNA molecules within each of the at least two secondary aliquots with the provided secondary nucleic acid tags (see claim 1, step (h) and para [0046]) as required by step (i) of present claim 1;
repeating steps (f), (g), (h), and (i) with subsequent aliquots, wherein the final nucleic acid tags comprise a capture agent (see claims 1, 3, and 19 and para [0030] and [0047]) as required by step (j) of present claim 1;
combining final aliquots (see claims 1 and 3; para [0047]) as required by step (k) of present claim 1. Seelig further teaches step (i) (i.e., step (j) of present claim 1) can be repeated a number of times sufficient to generate a unique series of nucleic acid tags for the molecules in a single cell. After performing the steps another time, the final aliquots (i.e., the at least two combined primary aliquots subsequent to repeating the steps) are combined;
lysing the first plurality of cells to release the cDNA molecules from within the first plurality of cells to form a lysate (see claims 1 and 20 and para [0040]) as required by step (l) of present claim 1; and

	Seelig falls silent to teach adding a protease inhibitor (i.e., PMSF); however, an ordinary artisan would recognize to use a protease inhibitor to prevent product degradation during enrichment. 
	Carreno teaches a method of isolating cDNA molecules (see Example 1).
	Further, Carreno teaches using a protease inhibitor (i.e., PMSF) to inactivate enzymatic activity (see para [0330]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Seelig to include the protease inhibitor used in the method taught by Carreno. One would be motivated to perform the modification as enzymatic inactivation can result in a higher percent yield of product. Additionally, the suggested modification would have reasonable expectancy of success as the use of protease inhibitors, especially the well-known PMSF, in the field of nucleic acid enrichment and/or isolation is widely practiced.
	Regarding claim 2, Seelig teaches dividing the combined final aliquots into at least two final aliquots, the at least two final aliquots comprising a first final aliquot and a second final aliquot. (See para [0047] and claim 3). Here, subsequent to step (i) of claim 3 of Seelig, the repeated step (f) encompasses dividing the combined final aliquots into at least two final aliquots.
	Regarding claim 3, Seelig teaches the first plurality of cells are fixed and permeabilized at below about 7 oC, below about 6 oC, below about 5 oC, below about 4 oC, below about 3 oC, below about 2 oC, or below about 1 oC (see para [0035]).
	Regarding claim 12, Seelig step (j) is repeated a number of times sufficient to generate a unique series of nucleic acid tags for the nucleic acids in a single cell (see claim 4 and para [0047]).
	Regarding claim 14, Seelig teaches the following method:

	reverse transcribing RNA molecules within a second plurality of cells to form cDNA molecules within the second plurality of cells, wherein reverse transcribing the RNA molecules comprises coupling specific primers to the RNA molecules, wherein the primers comprise a second specific barcode and at least one of a poly(T) sequence or a random sequence, wherein the first specific barcode is different from the second specific barcode such that the cDNA molecules from the first plurality of cells can be identified in comparison to the cDNA molecules from the second plurality of cells (see para [0045] and [0083]-[0086]) as required by step (q) of present claim 14. Here, Seelig teaches using two species of cell lines (i.e., mouse and human) and transferring fixed cells into a 24-well plate which encompasses a second plurality of cells (i.e., a subsequent well comprising a plurality of cells);
dividing the plurality of cells comprising cDNA molecules into at least two primary aliquots, the at least two primary aliquots comprising a first primary aliquot and a second primary aliquot (see claim 1, step (b) and para [0046]) as required by step (r) of present claim 14;
providing primary nucleic acid tags to the at least two primary aliquots, wherein the primary nucleic acid tags provided to the first primary aliquot are different from the primary nucleic acid tags provided to the second primary aliquot (see claim 1, step (c); claim 24, step (c) and para [0046]) as required by step (s) of present claim 14; 
coupling the cDNA molecules within each of the at least two primary aliquots with the provided primary nucleic acid tags (see claim 1, step (d) and para [0046]) as required by step (t) of present claim 14; and
combining the at least two primary aliquots (see claim 1, step (e) and para [0046]) as required by step (u) of present claim 14;

providing secondary nucleic acid tags to the at least two secondary aliquots, wherein the secondary nucleic acid tags provided to the first secondary aliquot are different from the secondary nucleic acid tags provided to the second secondary aliquot (see claim 1, step (g) and para [0046]) as required by step (w) of present claim 14;
coupling the cDNA molecules within each of the at least two secondary aliquots with the provided secondary nucleic acid tags (see claim 1, step (h) and para [0046]) as required by step (x) of present claim 14; and
repeating steps (f), (g), (h), and (i) with subsequent aliquots, wherein the final nucleic acid tags comprise a capture agent (see claims 1, 3, and 19 and para [0030] and [0047]) as required by step (y) of present claim 14.
Regarding claim 15, Seelig teaches each of the nucleic acid tags comprises: a first strand comprising: a barcode sequence comprising a 3' end and a 5' end; and a 3' hybridization sequence and a 5' hybridization sequence flanking the 3' end and the 5' end of the barcode sequence, respectively; and a second strand comprising: a first portion complementary to at least one of the 5' hybridization sequence and the adapter sequence; and a second portion complementary to the 3' hybridization sequence (see Claims 1 and 7 and para [0049] and [0066]).
Regarding claim 16, Seelig teaches ligating at least two of the nucleic acid tags that are bound to the cDNA molecules (see Claims 1 and 16 and para [0038]).
Regarding claim 17, Seelig teaches the ligation is performed within the plurality of cells (see Claims 1, 16 and 17, Example 4 and para [0038]).
Regarding claim 19, Seelig teaches ligating at least two of the nucleic acid tags that are bound to the released cDNA molecules (see Claims 1, 20 and 21 and para [0038]).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seelig (US 20160138086 A1; cited in the 11/16/2020 IDS) in view of Carreno (US 20060034826 A1) as applied to claim 1 above, and in further view of Chenchik (US 5962272 A) and Kim (US 20160115471 A1).
	Regarding claims 7-9, the combo of Seelig and Carreno renders obvious the steps of claim 1 as required by claims 7-11.	
	Seelig is silent to teach conducting a template switch of the cDNA molecules bound to the binding agent; and amplifying the cDNA molecules to form an amplified cDNA molecule solution as required by claim 7. 
Seelig is further silent to teach adding an adapter sequence is conducted by template switching in a solution comprising up to about 10% w/v of polyethylene glycol, and the molecular weight of the polyethylene glycol is between about 7,000 g/mol and 9,000 g/mol as required by claims 10 and 11.
Chenchik teaches template switch amplification and ligating adapter sequences to cDNA molecules by template switching in a solution of up to about 10% w/v of PEG-8000 (i.e., 5%) (see Example 2 and Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Seelig to include the template switch amplification and solution parameters used in the method taught by Chenchik. One would be motivated to make such modification as artisan would readily understand the use of template switch amplification enables exclusive amplification of intact cDNA molecules as suggested by Chenchik (see Abs). The suggested modification would have reasonable expectancy of success as they are readily practiced in the same field of nucleic acid labeling and enrichment.

	Kim teaches methods of small nucleic acid enrichment using SPRI beads wherein the ratio of SPRI-to-sample was 0.75:1 (see para [0105], [0107] and [0160]).
	Kim teaches a method of nucleic acid enrichment using SPRI beads wherein the ratio of SPRI-to-sample is 0.75:1 and the SPRI solution comprises 2.5 M NaCl and 20% w/v PEG-8000 (see para [0105], [0107] and [0160]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Seelig to include the method and SPRI-to-sample ratio taught by Kim. One would be motivated to make such modification as artisan would readily understand the use of SPRI beads for nucleic acid purification yields higher quality products by minimizing sample contamination and enrichment of smaller (i.e., 200 bp) nucleic acid fragments are dependent on PEG molecular weight and w/v and/or SPRI bead-to-sample ratio as suggested by Kim (see para [0106]). The suggested modification would have reasonable expectancy of success as they are readily practiced in the same field of nucleic acid labeling and enrichment. 
Additionally, the combination of Chenchik and Kim would have reasonable expectancy of compatibility as the solutions possess similar ingredients and parameters.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-4, 12, 14-17 and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,900,065 B2 in view of	Seelig (US 20160138086 A1; cited in the 11/16/2020 IDS) and Carreno (US20060034826A1). 
The present claims and the claims of the ‘065 patent differ in the fact that the present claims require “adding a protease inhibitor and a binding agent” among other elements. 
Seelig teaches using a binding agent (i.e., streptavidin-coated magnetic beads) that captures/binds cDNA (see para [0086]). Seelig teaches fixing and permeabilizing cells at below about 8 degrees Celsius (see Fig. 2 Panel A and para [0035] and [0036]).
Carreno teaches using protease inhibitor PMSF to inactivate enzymatic activity during cDNA isolation.
It would have been obvious to one of ordinary skill in the art at the time of filing the present application to modify the claims of the ‘065 patent to include the binding agent used in the method taught by Seelig and the protease inhibitor used in the method taught by Carreno. One would be motivated to make the suggested modification as the use of a protease inhibitor can prevent product degradation and binding agents can be used to isolate nucleic acids in a solution comprising unwanted reagents.

Claims 7-11 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,900,065 B2 in view of Seelig (US 20160138086 A1; cited in the 11/16/2020 IDS), Carreno (US 20060034826 A1) and in  further view of Chenchik (US 5962272 A) and Kim (US 20160115471 A1).

Chenchik teaches template switch amplification and ligating adapter sequences to cDNA molecules by template switching in a solution of up to about 10% w/v of PEG-8000 (i.e., 5%) (see Example 2 and Fig. 3).
	Kim teaches methods of small nucleic acid enrichment using SPRI beads wherein the ratio of SPRI-to-sample was 0.75:1 (see para [0105], [0107] and [0160]).
	Kim teaches a method of nucleic acid enrichment using SPRI beads wherein the ratio of SPRI-to-sample is 0.75:1 and the SPRI solution comprises 2.5 M NaCl and 20% w/v PEG-8000 (see para [0105], [0107] and [0160]).
	It would have been obvious to one of ordinary skill in the art at the time of filing the present application to modify the claims of the ‘065 patent to include (1) the binding agent used in the method taught by Seelig, (2) the protease inhibitor used in the method taught by Carreno, (3) the template switch method taught by Chenchik and (4) the SPRI purification technique used in the method taught by Kim. One would be motivated to make the suggested modification as (1) the use of a protease inhibitor can prevent product degradation, (2) binding agents and SPRI beads can be used to isolate nucleic acids in a solution comprising unwanted reagents or contaminants, and (3) template switching enables exclusive amplification of intact cDNA molecules.

Conclusion
	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Dauner can be reached on (571)270-3574. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAILEY J O'SHEA/Patent Examiner, Art Unit 1635                                                                                                                                                                                                         /JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634